DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting

Claims 1, 5, 8, and 10 of this application is patentably indistinct from claims 1, 2, and 14 of Application No. 15410616. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 5, 8, and 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 14 of U.S. Patent No. 10019845 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 5, 8, and 10 of this Application, even though broader in subject matter, are addressed by the independent claims of its parent application U.S. Patent No. 10019845 B2.
Claims 1, 5, 8, and 10 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 14 of U.S. Patent No. 10019845 B2.

Claim 1 (and similarly for Claim 10):
This Application
US Patent No. 10019845 B2 (claim 1 and similarly claim 2)
A method comprising: 
A method comprising: 

instantiating a data entity establisher comprising executable instructions on a processor, said data entity establisher being adapted to establish data entities; 

instantiating a state establisher comprising executable instructions on said processor, said state establisher being adapted to establish states for said data entities;

instantiating a storer comprising executable instructions on said processor, said storer being adapted to store said data entities and said states in a data store in communication with said processor; 

instantiating an outputter comprising executable instructions on said processor, said outputter being adapted to output said data entities and said states to an output in communication with said processor; 
establishing, by a processor, a first data entity;
establishing a first data entity via said data entity establisher; 
establishing, by the processor, a first state for the first data entity, wherein the first state comprises a first state time;
establishing a first state for said first data entity via said state establisher; 
and establishing a second state for the first data entity, the second state being distinct from the first state, wherein the second state comprises a second state time, wherein the first state time is different from the second state time; 
establishing a second state for said first data entity via said state establisher, said second state being distinct from said first state; 

establishing a second data entity via said data entity establisher, said second data entity being distinct from said first data entity; 

establishing a third state for said second data entity via said state establisher, said third state being distinct from said first and second states; 

wherein each of said states comprises a state time and a plurality of state properties at least substantially corresponding to a respective of said data entities substantially at said state time and comprising a state spatial arrangement thereof; 








wherein a first state time of said first state is substantially different from a second state time of said second state; 

wherein a third state time of said third state is substantially different from said first state time of said first state;
and storing the first data entity, the first state, and the second state at a storage device;
storing said first and second data entities and said first, second, and third states in said data store via said storer;

retrieving from said data store and outputting via said outputter to at least one of an augmented reality environment and a virtual reality environment at a same output time:
retrieving, from the storage device, a first iteration of the first data entity exhibiting at least a portion of the first state;
a first iteration of said first data entity exhibiting at least a portion of said first state and a second iteration of said first data entity exhibiting at least a portion of said second state, said output time being substantially different from said first and second state times; 
retrieving, from the storage device, a second iteration of the first data entity exhibiting at least a portion of the second state;

and outputting, to an output device, the first iteration and the second iteration at an output time, the output time being different from the first state time and the second state time.


and said first iteration of said first data entity exhibiting said at least said portion of said first state and a first iteration of said second data entity exhibiting at least a portion of said third state, said output time being substantially different from said first and third state times.



Claim 5 (and similarly for Claim 8):
This Application
US Patent No. 10019845 B2 (claim 14)
The method of claim 2,
The method of claim 2, wherein: 
wherein the first state property comprises at least one of a still image, a video, audio, olfactory data, a two-dimensional (2D) model, a three-dimensional (3D) model, text, numerical data, an environmental condition, animation, resolution, frame rate, bit depth, sampling rate, color, color distribution, spectral signature, brightness, brightness distribution, reflectivity, transmissivity, absorptivity, surface texture, geometry, mobility, motion, speed, direction, acceleration, temperature, temperature distribution, composition, chemical concentration, electrical potential, electrical current, mass, mass distribution, density, density distribution, price, quantity, nutritional information, user review, presence, visibility, radio frequency identification (RFID) data, barcode data, a file, executable instructions, a hyperlink, a data connection, a communication link, contents, association, creator, or a system identifier (ID).

said plurality of state properties comprises at least one of a group consisting of a still image, a video, audio, olfactory data, a 2D model, a 3D model, text, numerical data, an environmental condition, animation, resolution, frame rate, bit depth, sampling rate, color, color distribution, spectral signature, brightness, brightness distribution, reflectivity, transmissivity, absorptivity, surface texture, geometry, mobility, motion, speed, direction, acceleration, temperature, temperature distribution, composition, chemical concentration, electrical potential, electrical current, mass, mass distribution, density, density distribution, price, quantity, nutritional information, user review, presence, visibility, RFID data, barcode data, a file, executable instructions, a hyperlink, a data connection, a communication link, contents, association, creator, and system ID.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yonezawa et al., US Patent No. 7427996 B2, hereinafter Yonezawa, in view of Sagawa, US PGPUB No. 20090080744 A1, hereinafter Sagawa, and further in view of Geisner et al., US PGPUB No. 20130083011 A1, hereinafter Geisner.

Regarding claim 16, Yonezawa disclose a device (Yonezawa; a system of Fig. 8 (i.e. device) [Col. 10, lines 49-67]), comprising:
a data storage device operable to store data (Yonezawa; a system of Fig. 8 (i.e. device), as addressed above, comprises a memory 122 and/or HDD 123 (i.e. data storage device) operable to store data [Col. 7, line 56 to Col. 8, line 10]); 
a processing device coupled to the data storage device (Yonezawa; a system of Fig. 8 (i.e. device), as addressed above, comprises a CPU 121 (i.e. processing device) coupled to the memory 122 and/or HDD 123 (i.e. data storage device) [Col. 7, line 56 to Col. 8, line 10, Col. 8, lines 34-48, and Col. 8, line 53 to Col. 9, line 14]), wherein the processing device is to: 
establish a first data entity (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to establish (i.e. generating and/or storing) a 1st data entity (i.e. initial virtual data) [Col. 7, line 56 to Col. 8, line 10, Col. 8, lines 34-48, and Col. 8, line 53 to Col. 9, line 14]); 
establish a first state for the first data entity (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to establish (i.e. generating and/or storing) a 1st state (i.e. initial state information) for the 1st data entity (i.e. initial virtual data) [Col. 8, line 34 to Col. 9, line 5]), wherein the first state comprises: 
a first state property corresponding to the first data entity (Yonezawa; the first state, as addressed above, a 1st state property (i.e. the initial number and types of virtual objects, the initial intensity and color of light in the virtual space) corresponding to the 1st data entity (i.e. initial virtual data) [Col. 8, line 34 to Col. 9, line 5]), wherein the first state property comprises a first spatial arrangement (Yonezawa; the 1st state property (i.e. the state of virtual space) implicitly comprises a spatial arrangement [Col. 8, line 34 to Col. 9, line 5], given the image data being based on the position/orientation);
establish a second data entity (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to establish (i.e. generating and/or storing) a 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) by a CPU 121 (i.e. processor) associated with memory 122 and/or HDD 123 [Col. 7, line 56 to Col. 8, line 10, Col. 8, lines 34-48, and Col. 8, line 53 to Col. 9, line 14]; wherein, the system implicitly generates, updates, and stores one or more elements of data through its operation), the second data entity being distinct from the first data entity (Yonezawa; the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) being distinct form the 1st data entity (i.e. initial virtual data) [Col. 8, lines 34-48]); 
establish a second state for the second data entity (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to establish (i.e. generating and/or storing) a 2nd state (i.e. updated state information in relation to the initial state information) for the 2nd data entity (i.e. updated virtual data) [Col. 8, line 34 to Col. 9, line 5]), the second state being distinct from the first state (Yonezawa; the 2nd state (i.e. updated state information in relation to the initial state information) being distinct in iteration from the 1st state (i.e. initial state information) [Col. 8, line 34 to Col. 9, line 5]), wherein the second state comprises: 
a second state property corresponding to the second data entity (Yonezawa; the 2nd state (i.e. updated state information in relation to the initial state information), as addressed above, comprises a 2nd state property (i.e. an additional number and types of virtual objects, an additional intensity and color of light in the virtual space) corresponding to the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) [Col. 8, line 34 to Col. 9, line 5]), wherein the second state comprises a second spatial arrangement (Sagawa; the another recorded/captured data (i.e. 2nd state) comprises a 2nd spatial arrangement [¶ 0052-0054 and ¶ 0078-0079]; moreover, spatial arrangement (i.e. examine site) [¶ 0049 and ¶ 0052]); 
store the first data entity, the second data entity, the first state, and the second state at the data storage device (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to store the 1st data entity (i.e. initial virtual data), the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data), the 1st state (i.e. initial state information), and the 2nd state (i.e. updated state information in relation to the initial state information) at a memory 122 and/or HDD 123 (i.e. data storage device) [Col. 7, line 56 to Col. 8, line 10, Col. 8, lines 34-48, and Col. 8, line 53 to Col. 9, line 14]);
retrieve, from the data storage device, a first iteration of the first data entity exhibiting at least a portion of the first state (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to retrieve a 1st iteration of the data entity exhibiting at least a portion of the data group (i.e. 1st state) from the memory (i.e. data storage device) [Col. 7, line 56 to Col. 8, line 10 and Col. 8, lines 34-62], as illustrated within Figs. 3 and 4); 
retrieve, from the data storage device, a second iteration of the second data entity exhibiting at least a portion of the second state  (Yonezawa; CPU 121 (i.e. processing device), as addressed above, is configured to retrieve a 2nd iteration of the 2nd data entity exhibiting at least a portion of the another data group (i.e. 2nd state) from the memory (i.e. data storage device) [Col. 7, line 56 to Col. 8, line 10 and Col. 8, lines 34-62]; wherein, the 2nd iteration and the another data group corresponds to an iteration between steps S302-S306 and/or steps S702-S718 [Col. 7, line 56 to Col. 8, line 10 and Col. 8, lines 34-62], as illustrated within Figs. 3 and 4); and
output, to an output device, the first iteration and the second iteration at an output time (Yonezawa; output/displaying the 1st iteration and the 2nd iteration at an implicit output/display time to an output/display device [Col. 8, line 53 to Col. 9, line 5 and Col. 9, lines 11-19]; moreover, the output time is implicit, given an output step on a computerized system [Col. 8, line 53 to Col. 9, line 5]).
Yonezawa fails to disclose wherein the first state comprises:
a first state time; and
a first state property corresponding to the first data entity at the first state time;
wherein the second state comprises: 
a second state time, wherein the first state time is different from the second state time; and
a second state property corresponding to the second data entity at the second state time; and
an output time, the output time being different from the first state time and the second state time.
However, Sagawa teaches wherein the first state (Sagawa; the recorded/captured data (i.e. 1st state) [¶ 0052-0054], in relation with stored data [¶ 0059-0060 and ¶ 0063]) comprises:
a first state time (Sagawa; the recorded/captured data (i.e. 1st state), as addressed above, comprises a 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]); and
a first state property corresponding to the first data entity at the first state time (Sagawa; the recorded/captured data (i.e. 1st state), as addressed above, comprises a 1st state property (i.e. information of the recorded/captured data) corresponding to the 1st image (i.e. 1st data entity) [¶ 0078-0079] at the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence), as addressed above); and
wherein the second state (Sagawa; the another recorded/captured data (i.e. 2nd state) [¶ 0052-0054], in relation with stored data [¶ 0059-0060 and ¶ 0063]) comprises:
a second state time (Sagawa; the another recorded/captured data (i.e. 2nd state), as addressed above, comprises a 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]), wherein the first state time is different from the second state time (Sagawa; the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) is different from the 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence) [¶ 0078-0079]; wherein, a past time is different from a present time); and 
a second state property corresponding to the second data entity at the second state time (Sagawa; the another recorded/captured data (i.e. 2nd state), as addressed above, comprises a 2nd state property (i.e. another information of the recorded/captured data) corresponding to the 2nd image (i.e. 2nd data entity) [¶ 0078-0079] at the 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence), as addressed above).
Yonezawa in view of Sagawa are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa, to incorporate wherein the first state comprises: a first state time; and a first state property corresponding to the first data entity at the first state time; and wherein the second state comprises: a second state time, wherein the first state time is different from the second state time; and a second state property corresponding to the second data entity at the second state time (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]).
Yonezawa as modified by Sagawa fails to disclose an output time, the output time being different from the first state time and the second state time.
However, Geisner teaches to: output, to an output device, the first aspect and the second aspect at an output time (Geisner; the method, as addressed above, wherein a processor 191 and/or virtual data provider (VDP) 404 (i.e. processor) [¶ 0066 and ¶ 0107-0108] outputting the 1st aspect/perspective and the 2nd aspect/perspective [¶ 0156-0157] at an implicit current/present time (i.e. output time, real time) given updated views and displaying data at viewing time [¶ 0046 and ¶ 0159-0161] to an A/V apparatus 8 (i.e. output device) [¶ 0066, ¶ 0109, and ¶ 0158], as illustrated within Fig. 11A; moreover, outputting steps [¶ 0136-0138 and ¶ 0142-0143]), the output time being different from the first state time and the second state time (Geisner; the output time [¶ 0161] being different from the 1st state time (i.e. 1450 A.D.) and the 2nd state time (i.e. 1550 A.D.) [¶ 0158-0160]; moreover, the implicit current/present time (i.e. output time, real time) being different from the 1st time point of timeline 45 (i.e. 1st state time, 1229 A.D.) and the 2nd time point of timeline 45 (i.e. 2nd state time, 1250 A.D.) [¶ 0115, ¶ 0137, and ¶ 0159-0160], as further illustrated within Fig. 11A).  
Yonezawa in view of Sagawa and Geisner are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a visualization effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa, to incorporate to: output, to an output device, the first aspect and the second aspect at an output time, the output time being different from the first state time and the second state time (as taught by Geisner), in order to provide an enhanced user experience that is independent of real time events (Geisner; [¶ 0002-0004 and ¶ 0036-0037]).

Regarding claim 17, Yonezawa in view of Sagawa and Geisner further discloses the device of claim 16, wherein the data storage device and the processing device are disposed on a head-mounted display (Yonezawa; the memory 122 and/or HDD 123 (i.e. data storage device) and CPU 121 (i.e. processing device) are disposed on a HMD [Col. 10, line 49 to Col. 11, line 10 and Col. 11, lines 20-31]).  

Regarding claim 18, Yonezawa in view of Sagawa and Geisner further discloses the device of claim 16, further comprising a sensor coupled to the processing device (Yonezawa; the HMD comprising one or more sensors coupled to the CPU (i.e. processing device) [Col. 12, line 60]; moreover, one or more sensors of the HMD [Col. 11, lines 39-45 and Col. 12, lines 9-44]; moreover, a camera [Col. 9, lines 44-56]), wherein the sensor is configured to: 
sense a first parent entity of the first data entity (Yonezawa; the sensor, as addressed above, is configured to sense a 1st parent entity (i.e. position/orientation) of the 1st data entity (i.e. initial virtual data) [Col. 8, line 34 to Col. 9, line 5]), wherein the processing device is to establish the first data entity in view of the first parent entity (Yonezawa; the CPU (i.e. processing device) is to establish the 1st data entity (i.e. initial virtual data) in view of the 1st parent entity (i.e. position/orientation) [Col. 8, line 34 to Col. 9, line 5, Col. 11, lines 38-63, and Col. 12, lines 9-44]; wherein, imaging data is based on position/orientation); and 
sense a second parent entity of the second data entity (Yonezawa; the sensor, as addressed above, is configured to sense a 2nd parent entity (i.e. another position/orientation) of the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) [Col. 8, line 34 to Col. 9, line 5, Col. 11, lines 38-63, and Col. 12, lines 9-44]), wherein the processing device is to establish the second data entity in view of the second parent entity (Yonezawa; the CPU (i.e. processing device) is to establish the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) in view of the 2nd parent entity (i.e. another position/orientation) [Col. 8, line 34 to Col. 9, line 5, Col. 11, lines 38-63, and Col. 12, lines 9-44]; wherein, imaging data is based on position/orientation).  

Regarding claim 19, Yonezawa in view of Sagawa and Geisner further discloses the device of claim 16, wherein: 
the first state property comprises at least one of a still image, a video, audio, olfactory data, a two-dimensional (2D) model, a three-dimensional (3D) model, text, numerical data, an environmental condition, animation, resolution, frame rate, bit depth, sampling rate, color, color distribution, spectral signature, brightness, brightness distribution, reflectivity, transmissivity, absorptivity, surface texture, geometry, mobility, motion, speed, direction, acceleration, temperature, temperature distribution, composition, chemical concentration, electrical potential, electrical current, mass, mass distribution, density, density distribution, price, quantity, nutritional information, user review, presence, visibility, radio frequency identification (RFID) data, barcode data, a file, executable instructions, a hyperlink, a data connection, a communication link, contents, association, creator, or a system identifier (ID) (Yonezawa; the 1st state property comprises at least one of one of a still image, numerical data, an environmental condition, color, color distribution, brightness, brightness distribution, temperature, temperature distribution, density, density distribution, quantity, visibility, a file, executable instructions, and/or contents (i.e. the initial number and types of virtual objects, the initial intensity and color of light in the virtual space, and initial weather) [Col. 8, lines 34-62]); and
the second state property comprises at least one of a still image, a video, audio, olfactory data, a two-dimensional (2D) model, a three-dimensional (3D) model, text, numerical data, an environmental condition, animation, resolution, frame rate, bit depth, sampling rate, color, color distribution, spectral signature, brightness, brightness distribution, reflectivity, transmissivity, absorptivity, surface texture, geometry, mobility, motion, speed, direction, acceleration, temperature, temperature distribution, composition, chemical concentration, electrical potential, electrical current, mass, mass distribution, density, density distribution, price, quantity, nutritional information, user review, presence, visibility, radio frequency identification (RFID) data, barcode data, a file, executable instructions, a hyperlink, a data connection, a communication link, contents, association, creator, or a system identifier (ID) (Yonezawa; the 2nd state property comprises at least one of one of a still image, numerical data, an environmental condition, color, color distribution, brightness, brightness distribution, temperature, temperature distribution, density, density distribution, quantity, visibility, a file, executable instructions, and/or contents (i.e. the additionally number and types of virtual objects, the additionally intensity and color of light in the virtual space, and additionally weather) [Col. 8, line 34-62]).  

Regarding claim 20, Yonezawa in view of Sagawa and Geisner further discloses the device of claim 19, wherein the processing device (Yonezawa; the CPU (i.e. processing device), as addressed within the parent claim(s)) is further to: 
apply the first state property to the first iteration (Yonezawa; the CPU (i.e. processing device), as addressed above, is further to apply (when loading/generating data) the 1st state property (i.e. the initial number and types of virtual objects, the initial intensity and color of light in the virtual space) to the 1st iteration (associated within 1st AR object) [Col. 8, lines 34-62 and Col. 9, line 59 to Col. 10, line 3]); or 
apply the second state property to the second iteration.  

Regarding claim 1, the rejection of claim 1 is addressed within the rejection of claim 16, due to the similarities claim 1 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 1.

Regarding claim 2, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 1, wherein the first state comprises a first state property corresponding to the first data entity at the first state time (Sagawa; the recorded/captured data (i.e. 1st state) [¶ 0052-0054] comprises a 1st state property (i.e. information of the recorded/captured data) corresponding to the 1st image (i.e. 1st data entity) [¶ 0078-0079] at the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the first state comprises a first state property corresponding to the first data entity at the first state time (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]). 

Regarding claim 3, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 2, wherein the first state property comprises a first spatial arrangement (Sagawa; the 1st state property (i.e. information of the recorded/captured data) comprises a 1st spatial arrangement [¶ 0078-0079]; moreover, spatial arrangement (i.e. examine site) [¶ 0049 and ¶ 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the first state property comprises a first spatial arrangement (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]).

Regarding claim 4, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 2, wherein the first state property comprises an identity of the first data entity (Sagawa; the 1st state property (i.e. information of the recorded/captured data) comprises an ID (i.e. identity) of the 1st image (i.e. 1st data entity) [¶ 0053-0054 and ¶ 0066]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the first state property comprises an identity of the first data entity (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]). 

Regarding claim 5, the rejection of claim 5 is addressed within the rejection of claim 19, due to the similarities claim 5 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 5.

Regarding claim 6, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 1, wherein the second state comprises a second state property corresponding to the first data entity at the second state time (Sagawa; the another recorded/captured data (i.e. 2nd state) [¶ 0052-0054] comprises a 2nd state property (i.e. another information of the recorded/captured data) corresponding to the 1st image (i.e. 1st data entity) [¶ 0078-0079] at the 2nd state time (i.e. one or more later pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the second state comprises a second state property corresponding to the first data entity at the second state time (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]).  

Regarding claim 7, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 6, wherein the second state comprises a second spatial arrangement (Sagawa; the another recorded/captured data (i.e. 2nd state) comprises a 2nd spatial arrangement [¶ 0052-0054 and ¶ 0078-0079]; moreover, spatial arrangement (i.e. examine site) [¶ 0049 and ¶ 0052]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa, and Geisner, to incorporate the second state comprises a second spatial arrangement (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]).

Regarding claim 8, the rejection of claim 8 is addressed within the rejection of claim 19, due to the similarities claim 8 and claim 19 share, therefore refer to the rejection of claim 19 regarding the rejection of claim 8.

Regarding claim 9, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 1, wherein the first data entity is a first an augmented reality object or a first virtual reality object (Yonezawa; the 1st data entity (i.e. initial virtual data), as addressed above, is a 1st AR object [Col. 7, line 65 to Col. 8, line 10 and Col. 8, line 63 to Col. 9, line 5] corresponding to a 1st physical/real object (i.e. stone pillar, rock) in an AR environment [Col. 6, lines 38-60 and Col. 7, lines 9-34]).  

Regarding claim 10, the rejection of claim 10 is addressed within the rejection of claim 16, due to the similarities claim 10 and claim 16 share, therefore refer to the rejection of claim 16 regarding the rejection of claim 10.

Regarding claim 11, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 10, wherein the first state for the first data entity comprises a state property corresponding to the first data entity at the first state time (Sagawa; the recorded/captured data (i.e. 1st state) for the 1st image (i.e. 1st data entity) comprises a 1st state property (i.e. information of the recorded/captured data) corresponding to the 1st image (i.e. 1st data entity) [¶ 0078-0079] at the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the first state for the first data entity comprises a state property corresponding to the first data entity at the first state time (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]). 
  
Regarding claim 12, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 11, wherein the state property comprises a spatial arrangement (Yonezawa; the 1st state property (i.e. the state of virtual space) implicitly comprises a spatial arrangement [Col. 8, line 34 to Col. 9, line 5], given the image data being based on the position/orientation), the spatial arrangement comprising at least one of an absolute position of the first data entity, an absolute orientation of the first data entity, a relative position of the first data entity, or a relative orientation of the first data entity (Yonezawa; spatial arrangement, as addressed above, comprising at least one of a relative position of the first data entity, or a relative orientation of the first data entity [Col. 8, line 34 to Col. 9, line 5, Col. 11, lines 38-63, and Col. 12, lines 9-44]; wherein, imaging data is based on position/orientation).  

Regarding claim 13, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 10, wherein the second state for the second data entity comprises a state property corresponding to the second data entity at the second state time (Sagawa; the another recorded/captured 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) comprises a state property (i.e. another information of the recorded/captured data) corresponding to the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data) [¶ 0078-0079] at the 1st state time (i.e. one or more pervious/past or current/present time points associated with a sequence) [¶ 0064-0066]; moreover, recording information on the corresponding image metadata [¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Yonezawa as modified by Sagawa and Geisner, to incorporate the second state for the second data entity comprises a state property corresponding to the second data entity at the second state time (as taught by Sagawa), in order to provide comprehension of relatively large data set that require less resources to do so (Sagawa; [¶ 0005-0006 and ¶ 0010-0011]).

Regarding claim 14, the rejection of claim 14 is addressed within the rejection of claim 12, due to the similarities claim 14 and claim 12 share, therefore refer to the rejection of claim 12 regarding the rejection of claim 14.
	
Regarding claim 15, Yonezawa in view of Sagawa and Geisner further discloses the method of claim 10, wherein: 
the first data entity is a first an augmented reality object or a first virtual reality object (Yonezawa; the 1st data entity (i.e. initial virtual data), as addressed above, is a 1st AR object [Col. 7, line 65 to Col. 8, line 10 and Col. 8, line 63 to Col. 9, line 5] corresponding to a 1st physical/real object (i.e. stone pillar, rock) in an AR environment [Col. 6, lines 38-60 and Col. 7, lines 9-34]); and 
the second data entity is a second an augmented reality object or a second virtual reality object (Yonezawa; the 2nd data entity (i.e. additional, iteration, and/or updated virtual data in relation with the initial virtual data), as addressed above, is a 2nd AR object [Col. 7, line 65 to Col. 8, line 10 and Col. 8, line 63 to Col. 9, line 5] corresponding to a 2nd physical/real object (i.e. stone pillar, rock) in the AR environment [Col. 6, lines 38-60 and Col. 7, lines 9-34]; wherein, the 1st physical/real object (i.e. stone pillar) and 2nd physical/real object (i.e. rock) and/or 2nd physical/real object (i.e. updated stone pillar, updated rock)).  



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735. The examiner can normally be reached Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)270-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES LLOYD. BEARD
Primary Examiner
Art Unit 2616



/CHARLES L BEARD/Primary Examiner, Art Unit 2616